DETAILED ACTION
Response to Amendment
In response to the applicant’s amendments to the abstract, the objection to the specification has been withdrawn.
In response to the applicant’s cancellation of claim 4 and amendment to claim 10 to correct issues of antecedent basis, the rejections of claims 4-5 and 10 under 35 USC 112(b) have been withdrawn.
Claims 1, 5, and 10 have been amended.  Claims 4 is cancelled. Claims 1-3 and 5-10 are pending and addressed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Iondov, US2013/0192901 (hereinafter Iondov)”, for the following reasons:
Iondov discloses a steel coring drilling machine. The machine includes a base fixed to the ground, a main machine, a drilling tool, a drill rod, and a steel coring system.  The main machine is installed on the base and the base is capable of adjusting angle of the main machine. The main machine rotates the drill bit, core barrel assembly, drill rods, and/or other portions of the drilling string. The front end of the drill rod is connected to a drilling tool and the back end of the drill rod is connected to the steel coring system. The main machine includes a box-type feeding frame installed on the base, a power head base, a feeding cylinder, and a power head. The base includes a base support, a main machine supporting frame, and a main machine installing frame. The first and second main machine installing frames are located on the main machine support frames and the main machine supporting frame is freely adjustable.
Iondov does not disclose a first main machine installing frame attached on the base steel beam, a second main machine installing frame attached on the main machine supporting frame, and the main machine installing frames on the main machine supporting frame is freely adjustable alone the length of the main machine supporting frame.

Iondov fails to suggest alone, or in combination, the limitations of “the first main machine installing frame is attached on the base steel beam and the second main machine installing frame is attached on the main machine supporting frame, respectively” and “the main machine installing frame on the main machine supporting frame is freely adjustable along the length of the main machine supporting frame” as recited in claim 1. 

The Examiner is unaware of prior art which reasonably suggests, alone or in combination, the limitations of the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676